We were in error in directing that as to the action for libel *Page 235 
against the plaintiffs in error, the cause should be remanded to the District Court for further trial. Proof of actual malice was necessary to any liability on their part because of the libelous publication, and such was our holding on the original hearing, There was no such proof, and the trial court therefore properly instructed a verdict against the plaintiff there.
That judgment being correct, it is entitled here to be affirmed.
We would not be warranted in reversing a correct judgment to enable the losing party here to adduce proof which he should have offered in the first instance. Harris v. Shafer, 86 Tex. 314,23 S.W. 979, 24 S.W. 263.
The motion for rehearing is accordingly granted to this extent, and as to the libel action against the plaintiffs in error the judgment of the Court of Civil Appeals is reversed and the judgment of the District Court is affirmed, our original judgment being otherwise unaltered.
Reversed and judgment of District Court affirmed.